636 So. 2d 547 (1994)
Robert Earl WILEY, Appellant,
v.
STATE of Florida, Appellee.
No. 92-2604.
District Court of Appeal of Florida, First District.
May 3, 1994.
Rehearing Denied June 10, 1994.
Nancy A. Daniels, Public Defender, and Lynn A. Williams, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Laura Rush, Asst. Atty. Gen. of Dept. of Legal Affairs, Tallahassee, for appellee.
PER CURIAM.
The jury found Robert Earl Wiley guilty of attempted third-degree murder of a law enforcement officer for events on March 18, 1992. The trial judge sentenced Wiley as an habitual offender to thirty years in prison, with a twenty-five year minimum mandatory *548 term. Attempted murder of a law enforcement officer is a life felony. § 784.07(3), Fla. Stat. (1991). We reverse and remand for resentencing because, as the State concedes, a life felony may not be enhanced. State v. Knickerbocker, 616 So. 2d 33 (Fla. 1993). We affirm in all other respects.
It is so ordered.
SMITH, BARFIELD and LAWRENCE, JJ., concur.